DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
Claims 1 and 6 are rejected.
Claims 2-5 and 7-15 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
 
Election/Restrictions
Claims 2-5 and 7-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 27, 2021.

Information Disclosure Statement
The information disclosure statements submitted on June 29, 2022 was considered by the examiner.

Response to Amendment
Claim Rejections - 35 USC § 102

The rejection of claims 1 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Esso Research and Engineering Company (GB 786,178) is withdrawn due to the amendment to claim 1, filed June 2, 2022.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kornilovitch et al. (“Current rectification by molecules with asymmetric tunneling barriers”, Physical Review B, Vol. 66, Issue 16, October 2002, pp. 165436-1 to 165436-11) is withdrawn due to the amendment to claim 1, filed June 2, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (Schemes 1-5 from “Syntheses, structures, and complexation of cis and trans-cycloheptane-1,2-diyl-fused crown thioethers ([12]ansS4)”, Heteroatom Chemistry, 2011, Vol. 22, Issues 3-4, pp. 388-396, 3 pages).
Ishii et al. disclose the following compound in Schemes 1-5 on pages 1-3 

    PNG
    media_image1.png
    184
    253
    media_image1.png
    Greyscale
.  This compound corresponds to the claimed compound having formula (I-2), wherein R1 is a straight chain alkylene group having 2 carbons and R6 represents 
    PNG
    media_image2.png
    62
    52
    media_image2.png
    Greyscale
.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 639079-39-3, Database REGISTRY [online], Retrieved from: STN International, Entered STN, Jan. 19, 2004, with partial English translation.
CAS Registry No. 639079-39-3 discloses

    PNG
    media_image3.png
    246
    573
    media_image3.png
    Greyscale

This compound corresponds to the claimed compound having formula (I-2), wherein R1 is 
    PNG
    media_image4.png
    54
    111
    media_image4.png
    Greyscale
and R6 represents 
    PNG
    media_image5.png
    55
    41
    media_image5.png
    Greyscale
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699